DETAILED ACTION
Status of Application
	This action is responsive to continuing application filed 06/09/2020 as a continuation of PCT/JP2018/041856.   Original claims 1-20 are currently pending and under examination herein.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 06/09/2020, 09/16/2021 and 04/07/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-047885A (‘JP ‘885’) (citing infra to corresponding machine translation) as evidenced by Total Cray Valley Product Guide (‘Product Guide’). 
	Regarding Claim 1, JP ‘885 is directed to a rubber composition for a studless tire that exhibits excellent on-ice performance when made into a tire, and a studless tire using said rubber composition (page 1, 3rd para).  JP ‘885 details concrete examples of a rubber composition comprising 100 parts by weight of diene rubber containing 45 to 75% by mass of natural rubber and 25 to 55% by mass of a Specific Conjugated Diene-Based Rubber 3, in which a bonded styrene amount of conjugated diene moieties is 25% or less (see para [0086] (Table 2) and paras [0095] (Example 8) and [0096] (Example 8) of original document and page 12, final para of mach. trans.).  The Specific Conjugated Diene-Based Rubber 3 is a modified conjugated diene-based polymer as claimed, in that its described production includes reaction of polymer blocks A3 having active ends with a polyorgansiloxane represented by a defined formula (4) (page 12, penult. para).  The aforementioned examples further include 1 to 40 parts by mass of a non-modified conjugated diene-based polymer (B) which has a weight-average molecular weight of 5,000 or more but less than 40,000 and in which a bonded styrene amount of conjugated diene moieties is less than 10%; and a filler (page 14, 2nd full para – details of each component in Table 3 are as follows … Silica: ZEOSIL 1165 MP … Carbon black: Show black N 339 … Low molecular weight conjugated diene polymer: Ricon 130 (liquid polybutadiene, Mw: 5,000, CRAY VALLEY)).  JP ‘885 further describes a measurement method for weight-average molecular weight based on the molecular weight of polystyrene conversion obtained by gel permeation chromatography (page 13, 1st para).  JP ‘885 does not directly disclose wherein the non-modified conjugated diene-based polymer (B) has a bonded vinyl amount of conjugated diene moieties of 20% or more as claimed.  However, as evidenced by the Product Guide, typical properties of Ricon 130 include a 1,2 Vinyl content of 28 wt. % (see Product Guide, Page 06 – Liquid Polybutadienes).   Hence, JP ‘885 is considered to implicitly describe embodiments of the instant rubber composition as claimed.  
	Regarding Claim 2, the Product Guide provides evidence that the particular low molecular weight conjugated diene polymer included in the aforementioned examples of JP ‘885 implicitly meets the recited limitation as to percentage of bonded vinyl compound moieties in the conjugated diene-based polymer (B). 
	Regarding Claims 4 and 8, JP ‘885 discloses a rubber composition according to claims 1 and 2, respectively, as discussed above, wherein the conjugated diene-based polymer (B) is polybutadiene. 
	Regarding Claim 20, JP ‘885 discloses a rubber composition according to claim 1 as discussed above.  JP ‘885 further discloses a pneumatic tire having a tread portion formed from said rubber composition (page 11, 2nd full para; page 14, final para).  
	
Claims 6, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-047885A (‘JP ‘885’) as evidenced by Total Cray Valley Product Guide (‘Product Guide’) and Morehouse, Jr., et al (‘Morehouse’) (US 3615972).
	Regarding Claims 6, 13 and 14, JP ‘885 discloses a rubber composition according to claims 1, 2 and 4, respectively, as discussed above.  The aforementioned examples of JP ‘885 further include Microsphere F100 (see page 14, 2nd full para), which is described as a commercially available thermally expandable microcapsule (page 10, 3rd - 6th paras).  JP ‘885 does not explicitly describe Microsphere F100 as a foaming agent.  Nevertheless, the fact that thermally expandable thermoplastic microspheres function as a foaming agent is well known in the art as evidenced by Morehouse (see Abs. and Col. 1, line 50 et seq.).  In light of such evidence, it is plausible to infer that the thermally expandable microcapsules disclosed by JP ‘885, especially the Microsphere F100 used in the aforementioned examples thereof, implicitly function as a foaming agent as claimed. 
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-047885A (‘JP ‘885’) as evidenced by Total Cray Valley Product Guide (‘Product Guide’). 
Regarding Claims 5, 10 and 12, JP ‘885 discloses a rubber composition according to claims 1, 2 and 4, respectively, as discussed above.  JP ‘885 does not disclose, in a single embodiment, wherein the conjugated diene-based polymer contained in the rubber component (A) contains polybutadiene and styrene butadiene rubber.  However, JP ‘885 does disclose that the diene rubber (corresponding to claimed rubber component (A)) may contain a natural rubber and a rubber component (other rubber components) other than the specific conjugated diene rubber and mentions butadiene rubber and styrene butadiene rubber in a list of seven particular examples of other rubber components (page 9, 3rd full para).  It is within the ordinary level of skill in the art to make any of the rubber compositions suggested by JP ‘885, including by selecting butadiene rubber and styrene butadiene rubber from a list of exemplary rubber components.  Therefore, it would have been obvious to one of ordinary skill in the art to modify JP ‘885 by including in the aforementioned example(s) thereof, polybutadiene rubber and styrene butadiene rubber, as claimed, as other rubber components contained in the diene rubber, with a reasonable expectation of obtaining a rubber composition exhibiting equivalent improvements in on-ice performance and wet performance in accordance with the teachings of JP ‘885 (page 2, 1st para). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-047885A (‘JP ‘885’) as evidenced by Total Cray Valley Product Guide (‘Product Guide’) and Morehouse, Jr., et al (‘Morehouse’) (US 3615972).
Regarding Claim 15, JP ‘885 renders obvious a rubber composition according to claim 5 as discussed above.  Furthermore, aforementioned examples of JP ‘885 include Microsphere F100 (see page 14, 2nd full para), which is described as a commercially available thermally expandable microcapsule (page 10, 3rd - 6th paras).  JP ‘885 does not explicitly describe Microsphere F100 as a foaming agent.  Nevertheless, the fact that thermally expandable thermoplastic microspheres function as a foaming agent is well known in the art as evidenced by Morehouse (see Abs. and Col. 1, line 50 et seq.).  Thus, the disclosure in JP ‘885 of embodiments of a rubber composition comprising Microsphere F100 amounts to an implicit teaching of a rubber composition comprising a foaming agent as claimed.  

Claims 7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-047885A (‘JP ‘885’) as evidenced by Total Cray Valley Product Guide (‘Product Guide’) and in view of Fukushima et al (‘Fukushima’) (US 6497261 B1). 
	Regarding Claims 7 and 16-19, JP ‘885 discloses or at least renders obvious (re: claim 5) the rubber composition according to each of the respective parent claims as discussed above.  JP ‘885 does not disclose wherein the rubber composition comprises a hydrophilic short fiber.  However, in the same field of endeavor, Fukushima is directed to a pneumatic tire having tread made of a foamed rubber composition (Col. 1, lines 5-10).  More specifically, the foamed rubber composition comprises matrix rubber comprising at least one rubber ingredient selected from the group consisting of natural rubber and synthetic rubbers and closed cells which are formed by compounding a foaming agent and a foaming assistant which comprises sodium benzenesulfinate or a combination of sodium benzenesulfinate and urea and being vulcanized (Col. 2, lines 19-25).  In preferable embodiments of Fukushima, the foamed rubber composition further comprises short fibers which are solid and/or hollow and/or a filler (id., lines 26-29).  As the material of the short fiber, Fukushima mentions a crystalline high-molecular compound such as polyethylene, polypropylene, polybutylene, polybutylene succinate, polyethylene succinate, syndiotactic-1,2-polybutadiene, poly(vinylalcohol), poly(vinyl chloride) or the like (Col. 4, lines 26-31).  Poly(vinylalcohol) is a specific species of hydrophilic polymer, which Fukushima equates with various non-hydrophilic polymers as viable fiber-forming materials.  Fukushima further teaches that short fibers that are hollow effectively function on improvement of the performances on icy roads (Col. 2, lines 53-55).   As JP ‘885 is similarly concerned with enhancing on-ice performance and wet performance of a rubber composition when made into a tire (page 2, 1st para), particularly when used in a tire tread portion (page 11, 2nd full para), an ordinarily skilled practitioner would have been well motivated to select short hollow fibers for inclusion in said composition in the expectation of further improving on-ice performance of a tire tread formed therefrom.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JP ‘885 by including in the aforementioned example(s) thereof, short hollow fibers made of a hydrophilic polymer like poly(vinylalcohol) as per Fukushima, with a reasonable expectation of further improving on-ice performance of a tire tread made from the resultant rubber composition.

Allowable Subject Matter
Claims 3, 9 and 11 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
The closest prior art of JP ‘885, Morehouse, Jr., et al and Fukushima et al, discussed above, does not describe the inventions of instant claims 3/9/11, or provide proper rationale to modify their respective inventions into the invention of instant claim 3, 9 or 11.      

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/06-03-22